Fourth Court of Appeals
                                San Antonio, Texas
                                      January 24, 2020

                                   No. 04-19-00736-CV

                          Robyn Lynn SHALIT “Cross-Appellee”,
                                       Appellant

                                             v.

                       Michael Lawrence SHALIT “Cross-Appellant”,
                                        Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 11-177
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
       The District Clerk’s Notification of Late Record is hereby NOTED. Time is extended to
January 24, 2020.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court